 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8                                                 No. CR19-35RAJ
                          Plaintiff,
 9
            v.                                     ORDER ON DEFENDANT’S
10                                                 MOTION FOR LEAVE TO
     NICHOLAS STARTZMAN,                           TRAVEL TO EASTERN
11                                                 WASHINGTON
                          Defendant.
12

13       THE COURT, having considered Defendant Nicholas Startzman’s Motion for
14   Permission to Travel to Eastern Washington, the Government and U.S. Probation’s
15   non-opposition, and the files and pleadings herein, and finding good cause, based on
16   the reasons set forth in Defendant’s Motion to Travel:
17       IT IS THEREFORE ORDERED that the motion (Dkt. #80) is GRANTED.

18   Defendant Nicholas Startzman is hereby given permission to travel on August 16,

19   2019 from the Western District of Washington to Wenatchee and Ephrata,
     Washington, to the specific addresses provided to the Government and U.S.
20
     Probation, and return to the Western District of Washington on August 18, 2019,
21
     no later than 11:59 p.m.
22
         DATED this 13th day of August, 2018.
23

24

25
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
26


      ORDER ON DEFENDANT’S MOTION FOR
      LEAVE TO TRAVEL TO EASTERN WASHINGTON - 1
